AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

 

UNITED STATES DISTRICT COURT
for the

District of NEVADA

 

United States of America )
v. ) Case No. 2:19-mj-00703-VCF
MAR )
CO ANTONIO CUEVAS ) Charging District: District of Arizona
Defendant ) Charging District’s Case No. 19-4244 MJ

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

Place: ae istrict Cour - i strict of Arizona Courtroom No.: AS ORDERED
. rancisco St.
Flagstaff, AZ Date and Time: 9/27/2019 at 9:30 a.m.

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

 

Date: Sep 20, 2019

 

 

Judge's signature

CAM FERENBACH, U.S. MAGISTRATE JUDGE

 

Printed name and title

  
 
 

  
 

—— FILED
——— ENTERED

 

— RECEIVED
COUNSEL/PARTIES OF a

    
  

  

CLERK US DISTRICT
DISTRICT OF NEVADA

 
 
